WATKINS, Judge:
This is an appeal from the order of the Court of Common Pleas of Allegheny County, Criminal Division, by the defendant-appellant, Ernest Hazzard.
The record indicates that on August 8, 1978 the Commonwealth filed an appeal with this Court from the Order of Judge Ross on July 24, 1978 granting appellant’s demurrer as well as the sua sponte demurrer to the firearms charges at No. CC7802449A. This appeal was docketed at No. 1202 April Term, 1978.
On October 2, 1978, Judge Roiss filed an Order and an Opinion in support thereof affirming in part, the granting of the Motion for Demurrer as to the charge of Firearms not to be Carried Without a License but overruling the Motion as to the charge of Former Convict not to own a Firearm.
On October 26, 1978, appellant filed a Petition for Permission to Appeal from a portion of the Order of October 3, 1978 which reversed the earlier demurrer. By Order of this Court on October 31, 1978, the appeal was granted and docketed at No. 1469 April Term, 1978.
On or about November 14, 1978, appellant filed a Petition for Consolidation of this appeal with the Commonwealth’s appeal at No. 1202 April Term, 1978. This Court filed an Order on November 15, 1978, granting the Consolidation.
On November 29, 1978, the Commonwealth filed a Prae-cipe for Discontinuance of its appeal at No. 1202 April Term, 1978.
Under decisions of this Court, it is clear that the order of the court below here appealed from is a nullity. As the court below did not have jurisdiction at the time of the *282order. Both the Commonwealth and the appellant agree. Curdo v. DiLuzio, 245 Pa.Super. 578, 369 A.2d 778 (1977).
Order reversed.
VAN der VOORT, J., concurs in the result.